DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US Pub. 2018/0176066).
Regarding claims 1 and 10, Lim teaches a method comprising: detecting one or more parameters of a channel of communication between an access point (AP) and a wireless station (STA) (“the number of streams assigned to the STA” in [0009]); determining a training configuration for a channel estimation of the channel of the communication based on the one or more parameters of the channel of the communication, the training configuration indicating at least one of a number of training symbols or a length of training symbols to include in a training block of a downlink (DL) transmission (“The length of the training symbol interval of the STA 1 may correspond to the number of streams assigned to the STA 1” in [0204]); and transmitting the DL transmission to the STA over the channel, the DL transmission including the training block and a data portion, the training block configured according to the training configuration (step 2910 in Figure 29) and wherein the STA is configured to determine the channel estimation of the channel of the communication using the training block of the DL transmission received at the STA (step 2925 in Figure 29).
Regarding claim 2, Lim teaches determining the training configuration comprises determining at least one of the number of training symbols or the length of training symbols to be included in the training block of the DL transmission (“The length of the training symbol interval of the STA 1 may correspond to the number of streams assigned to the STA 1” in [0204]); and the method further comprises generating the training block of the DL transmission according to the training configuration (step 2910 in Figure 29).
Regarding claim 3, Lim teaches the at least one of the number or the length of the training symbols is determined to reduce airtime overhead of the training block of the DL transmission compared to an airtime overhead of a training block of one or more prior DL transmissions [0178].
Regarding claim 8, Lim teaches detecting the one or more parameters of the channel of the communication comprises detecting pre-coding or beamform selection of the channel of the communication [0155].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Raju et al. (US Pub. 2013/0243062).
Regarding claim 4, Lim teaches the limitations in claim 1 as shown above.  Lim further teaches determining the training configuration comprises determining to reduce the length of the training symbols to be included in the training block of the DL transmission compared to a length of one or more training symbols included in a training block of one or more prior DL transmissions.  Lim, however, does not teach determining the channel of the communication is a flat fading channel.  Raju teaches determining the channel of the communication is a flat fading channel (“narrowband flat fading MIMO system is modeled” in [0021]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lim to have determining the channel of the communication is a flat fading channel as taught by Raju in order to use MIMO signaling overlaid on a multi-carrier system [0024]. 
Claims 11-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Moon et al. (US Pub. 2021/0211178).
Regarding claims 11 and 20, Lim teaches a method comprising: detecting, by an access point (AP), one or more parameters of a channel of communication between the AP and a wireless station (STA) (“the number of streams assigned to the STA” in [0009]); determining, by the AP, a training configuration for a channel estimation of the channel of the communication based on the one or more parameters of the channel of the communication, the training configuration indicating at least one of a number of training symbols or a length of training symbols to include in a training block of a downlink (DL) transmission (“The length of the training symbol interval of the STA 1 may correspond to the number of streams assigned to the STA 1” in [0204]); transmitting a trigger frame from the AP to the STA (see Figure 24 and [0161]); receiving, at the AP, the UL transmission from the STA (step 2910 in Figure 29, see also [0199] where either of the STA1 and the STA2 in Figure 29 can be an AP); and determining the channel estimation of the channel of the communication using the training block of the UL transmission received at the AP (step 2910 in Figure 29, see also [0199] where either of the STA1 and the STA2 in Figure 29 can be an AP).  Lim, however, does not teach the trigger frame including the training configuration and instructions for the STA to include the training block configured according to the training configuration in an uplink (UL) transmission to the AP.  Moon teaches the trigger frame including the training configuration and instructions for the STA to include the training block configured according to the training configuration in an uplink (UL) transmission to the AP (“trigger frame indicates a number of long-training symbols” in claim 14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lim to have the trigger frame including the training configuration and instructions for the STA to include the training block configured according to the training configuration in an uplink (UL) transmission to the AP as taught by Moon in order to solicit an NDP frame from the stations (e.g., STA1, STA2) [0137]. 
Regarding claim 12, Lim teaches determining the training configuration comprises determining at least one of the number of training symbols or the length of training symbols to be included in the training block of the UL transmission (“The length of the training symbol interval of the STA 1 may correspond to the number of streams assigned to the STA 1” in [0204], see also [0199] where either of the STA1 and the STA2 in Figure 29 can be an AP).
Regarding claim 13, Lim teaches the at least one of the number or the length of the training symbols is determined to reduce airtime overhead of the training block of the UL transmission compared to an airtime overhead of a training block of one or more prior UL transmissions ([0178], see also [0199] where either of the STA1 and the STA2 in Figure 29 can be an AP).
Regarding claim 18, Lim teaches detecting the one or more parameters of the channel of the communication comprises detecting pre-coding or beamform selection of the channel of the communication [0155].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Moon et al. and further in view of Raju et al..
Regarding claim 14, Lim in view of Moon teaches the limitations in claim 11 as shown above.  Lim further teaches determining the training configuration comprises determining to reduce the length of the training symbols to be included in the training block of the DL transmission compared to a length of one or more training symbols included in a training block of one or more prior DL transmissions.  Lim in view of Moon, however, does not teach determining the channel of the communication is a flat fading channel.  Raju teaches determining the channel of the communication is a flat fading channel (“narrowband flat fading MIMO system is modeled” in [0021]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lim in view of Moon to have determining the channel of the communication is a flat fading channel as taught by Raju in order to use MIMO signaling overlaid on a multi-carrier system [0024]. 
Allowable Subject Matter
Claims 5-7, 9, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
In pages 9-11, the applicant argues that the prior art does not teach “detecting one or more parameters of channel of communication”.  The applicant further explains the plain meaning of the term “detect” is to discover or identify the presence or existence of something.  
Lim teaches detecting the number of streams (“The STA may identify information (e.g., number of stream) on the other STAs” in [0185]).  
It is the examiner’s opinion that the rejection of claims 1 and 10 under 35 USC 102 is proper.
Applicant’s arguments with respect to claims 11 and 20 in pages 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US Pub. 2017/0099089) teaches transmitting preambles with short training field (STF) and long training field (LTF).

    PNG
    media_image1.png
    424
    747
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414